MEMORANDUM **
Gilma Herrera-Lemus, a native and citizen of Honduras, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) December 3, 2004 order denying her motion to reconsider its September 13, 2004 order affirming, without opinion, an immigration judge’s decision denying her applications for asylum, withholding of removal, and protection under the Convention Against Torture. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We dismiss in part and deny in part the petition for review.
In her opening brief, prepared by former counsel, Herrera-Lemus challenges only the BIA’s underlying order of September 13, 2004. We lack jurisdiction to review the BIA’s underlying order because the instant petition for review is not timely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Herrera-Lemus fails to address, and therefore has waived any challenge to, the BIA’s December 3, 2004 order denying her motion to reconsider on the ground that she failed to show any error in the BIA’s underlying order and declining to revisit the merits of her case. See id. at 1259-60 (9th Cir.1996) (holding issues not specifically argued in a party’s opening brief are waived); cf. Ma v. Ashcroft, 361 F.3d 553, 558 (9th Cir.2004) (holding challenge to denial of motion to reconsider was not waived where petitioner’s brief addressed the appropriate order and where the BIA’s order denying reconsideration “explicitly reaffirmed the conclusion and reasoning of the underlying opinion”).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.